Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 05/18/2021, the Examiner acknowledges the following:
1, 6 and 14 were amended.
Claims 4 and 18 were canceled by Applicant.
New claims 21 – 29 were added.
Currently, claims 1 – 29 are pending. Claims 4 and 18 were canceled by Applicant; therefore, claims 1 – 3, 5 – 17 and 19 – 29 are being examined on the merits.

Information Disclosure Statement
3.	The IDS document filed on 05/08/2021 is acknowledged.

35 U.S.C. 112f Claim Interpretation
4.	 Claim interpretation under 35 U.S.C. 112f is not been given, since claims 1 – 12 include limitations such as: “obtaining means for obtaining an image signal from the image sensor” and “driving control means for controlling driving for obtaining the image signal from the image sensor”. As for the other elements part of the image capturing apparatus, Applicant uses the term “unit” or “units” which includes the “signal processing units with a circuit that performs analog-to-digital conversion or “control unit for controlling a power saving operation” and “selecting unit” wherein all these limitations are elements of  imaging apparatus of Fig 1, Fig 2 and Fig 8, that includes  CMOS image sensor 106 (See [0047; 0048]) a signal processing unit 107, which provides an A/D conversion (S [0049]); a CPU 114 that provides the overall control of the imaging apparatus (See [0052]); a DSP 109 that obtains the output image signal from the image sensor (See [0050]) and storage medium RAM 132, ROM 119 (See [0051]) and selecting unit or multiplex circuits 804a and 804b (Fig 8) which select the signal lines it will select the ones as for the signal of  11 for RGRG that are going to be read before sending the output to the ADC circuits 805a and 805b to be processed (See [0067; 0068; 0069; 0070]) as disclosed in the printed publication of the instant application US 2020/0260041 A1 of 08/13/2020. All these terms are addressed to the common parts/portion of a camera or a mobile with a camera.


Allowable Subject Matter
5.	Claims 1 – 3, 5 – 17 and 19 – 29 (renumbered as 1 – 27) are allowed.
the prior art teaches,
	An image sensor (Iwabuchi – US 9,955,097 B2) comprising: a first semiconductor part including a plurality of pixels arranged in a first array and an interlayer insulation film having multilayer wirings, respective ones of the pixels including a photoelectric conversion element disposed at a light-incident side of the first semiconductor part, wherein the interlayer insulation film is disposed below the photoelectric conversion element in a cross-section perspective, and disposed at a side of the first semiconductor part opposite to the light-incident side, and a second semiconductor part including a plurality of analog/digital converters arranged in a second array;  and a third semiconductor part including a memory element array, wherein the first, second, and third semiconductor parts are stacked and electrically connected to one another, the first, second, and third semiconductor parts are electrically connected through a first contact portion and a second contact portion, and at least one of the first contact portion and the second contact portion is disposed through at least a portion of the first, second, and third semiconductor parts, the first contact portion includes a first wiring part, a second wiring part, and a third wiring part that are electrically connected to one another, and the first wiring part is disposed above a light-incident surface of the first semiconductor part in the cross-section perspective, the second wiring part is connected to the first wiring part and a wiring of the multilayer wirings, and the third wiring part is connected to the first wiring part, is not directly connected to the multilayer wirings, and is disposed through the first semiconductor part such that the first semiconductor part is electrically connected to the second semiconductor part. Iwabuchi teaches in Fig 5, the ADC 122 
	Even though the prior art teaches some limitations as disclosed in the present invention such as an image sensor comprising a first semiconductor part including a plurality of pixels arranged in a first array with pixels including a photoelectric conversion element; and a second semiconductor part including a plurality of analog/digital converters arranged in a second array, wherein the semiconductor parts are stacked and electrically connected to one another and the ADC 122 does the  analog-to-digital conversion and it is composed of a plurality of A/D converters 87, in a such manner that one A/D converter 87 corresponds to 64 pixel array blocks 86 and wherein the plurality of A/D/ converters are arranged in a two-dimensional array and a control circuit 125 that does the driving control of the pixels in the pixel array (See Iwabuchi) or an image sensor, comprising: an active pixel sensor array comprising first to fourth pixel units sequentially arranged in a column, a first pixel group including the first and second pixel units is connected to a first column line, and a second pixel group including the third and fourth pixel units is connected to a second column line; and a correlated double sampling (CDS) circuit including first and second correlated double samplers configured to convert a first sense voltage sensed from a selected pixel of the first pixel group and a second sense voltage sensed from a selected pixel of the second pixel group into first and second correlated double sampling signals, respectively and, further comprising: a row decoder configured to select a row of the active pixel sensor array under control of a timing controller; and a multiplexer configured to connect the first column line to one of the first and second correlated double samplers and to connect the second column line to the 
In regards to claim 1, the combination of Iwabuchi and Huang fails to explicitly disclose “An image capturing apparatus comprising: an image sensor including a first substrate and a second substrate that are stacked one on top of another, the first substrate having a pixel array in which pixel blocks each including a plurality of pixels for performing photoelectric conversion are disposed in matrix, the second substrate having a circuit array in which a plurality of signal processing units that process signals based on the photoelectric conversion are disposed in matrix; obtaining means for obtaining an image signal from the image sensor; and driving control means for controlling driving for obtaining the image signal from the image sensor, wherein each of the signal processing units includes a conversion circuit that performs analog-to-digital conversion on the signals input from a corresponding one of the pixel blocks through a plurality of signal lines during an identical period, ”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
Regarding claims 2, 3, 5 and 7 – 12: claims 2, 3, 5 and 7 – 12 depend directly or indirectly to claim 1 and they require all the limitations of claim 1. Additionally, they add new limitations to the ones of claim 1 that are allowable over the prior art. Therefore claims 2, 3, 5 and 7 – 12 are allowable for the same reasons as claim 1.
In regards to claim 6, the combination of Iwabuchi and Huang fails to explicitly disclose “An image capturing apparatus comprising: an image sensor including a first substrate and a second substrate that are stacked one on top of another, the first substrate having a pixel array in which pixel blocks each including a plurality of pixels for performing photoelectric conversion are disposed in matrix, the second substrate having a circuit array in which a plurality of signal processing units that process signals based on the photoelectric conversion are disposed in matrix, wherein each of the pixels includes a plurality of photoelectric conversion units for generating a parallax image; obtaining means for obtaining an image signal from the image sensor; driving control means for controlling driving for obtaining the image signal from the image sensor; and focus detection means for performing focus detection based on the parallax image, wherein each of the signal processing units includes a conversion circuit that performs analog-to-digital conversion on the signals input from a corresponding one of the pixel blocks through a plurality of signal lines during an identical period, and -3-Amendment for Application No.: 16/831588 Attorney Docket: 10181174WOUS01 the driving control means controls a power saving operation of at least one or some of the signal processing units during a period over which analog-to- digital conversion is not performed in the signal processing unit”. Therefore, as discussed above, claim 6 is allowable over the prior art of record.
Regarding claims 21 – 29: claims 21 – 29 depend directly or indirectly to claim 6 and they require all the limitations of claim 6. Additionally, they add new limitations to the ones of claim 6 that are allowable over the prior art. Therefore claims 21 – 29 are allowable for the same reasons as claim 6.
In regards to claim 13, the combination of Iwabuchi and Huang fails to explicitly disclose “A method for controlling an image capturing apparatus including an image sensor including a first substrate and a second substrate that are stacked one on top of another, the first substrate having a pixel array in which pixel blocks each including a plurality of pixels for performing photoelectric conversion are disposed in matrix, the second substrate having a circuit array in which a plurality of signal processing units that process signals based on the photoelectric conversion are disposed in matrix, the method comprising: obtaining an image signal from the image sensor; controlling driving for obtaining the image signal from the image sensor, generating a parallax image; and performing focus detection based on the parallax image, wherein each of the signal processing units includes a conversion circuit that performs analog-to-digital conversion on the signals input from a corresponding one of the pixel blocks through a plurality of signal lines during an identical period, and the controlling driving controls a power saving operation of at least one or some of the signal processing units at a timing when analog-to-digital conversion is not performed in the signal processing unit”. Therefore, as discussed above, claim 13 is allowable over the prior art of record.
Regarding claims 14 – 20: claims 14 – 20 depend directly to claim 13 and they require all the limitations of claim 13. Additionally, they add new limitations to the ones of claim 13 that are allowable over the prior art. Therefore claims 14 – 20 are allowable for the same reasons as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. N. Kawazu et al., US 2021/0152768 A1 – it teaches a light detecting device comprising: a first pixel including a first photodiode; a first signal line coupled to the first pixel, the first signal line extending along a first direction; a first analog-to-digital converter coupled to the first signal line; a first control line extending along a second direction; a signal generator coupled to the first control line; a first transistor having a source or a drain 
2. S. Shishido, US 2020/0366860 A1 – it teaches an imaging device comprising: a first substrate; and a second substrate stacked on the first substrate, wherein the first substrate includes a photoelectric converter that converts incident light into a signal charge, a first transistor that outputs a signal corresponding to the signal charge, a gate of the first transistor being connected to the photoelectric converter, and a second transistor, one of a source and a drain of the second transistor being connected to the photoelectric converter, the other of the source and the drain of the second transistor being connected to a source or a drain of the first transistor, and the second substrate includes a constant current source circuit that is connected to one of the source and the drain of the first transistor, and a bias circuit that is connected to the other of the source and the drain of the first transistor and that generates a first voltage and a second voltage different from the first voltage.

4. T. Nishihara, US 10,075,660 B2 – it teaches an imaging device comprising: a first substrate including a plurality of pixels (DPX) arranged in rows and columns, and a plurality of signal lines coupled to the plurality of pixels (DPX) respectively; and a second substrate including a plurality of sense amplifiers coupled to the plurality of signal lines respectively, the plurality of sense amplifies including a first sense amplifier, a counter circuit coupled to the plurality of sense amplifiers, and a memory coupled to the counter, wherein the first sense amplifier includes a first inverter and a second inverter serially coupled to the first inverter.
5. S. Shukuri et al., US 2021/0183925 A1 – it teaches a solid-state imaging device provided with a pixel array in which a plurality of pixels are arranged, each pixel comprising: a photodiode; a floating diffusion; a transfer transistor connected between the photodiode and the floating diffusion; an amplifying transistor having a gate connected to the floating diffusion; and a non-volatile memory section connected between a signal output line and the amplifying transistor, wherein the non-volatile memory section 
6. M. Uchida, US 2020/0228743 A1 – It is a related art. This application filed by another inventor and same assignee a month after the instant application. It teaches an image sensor comprising: a first substrate and a second substrate that are stacked one on top of another, the first substrate having a pixel array in which a plurality of pixels for performing photoelectric conversion are disposed in matrix, the second substrate having a circuit array in which a plurality of signal processing units that process first signals based on the photoelectric conversion are disposed in matrix and having transfer units that transfer second signals processed by the signal processing units to an outside, wherein the pixel array includes a plurality of pixel blocks each formed of a plurality of pixels, each of the signal processing units and a corresponding one of the pixel blocks are connected by a plurality of first signal lines, each of the signal processing units and a corresponding one of the transfer units are connected by a plurality of second signal lines, each of the signal processing units includes a conversion circuit that sequentially performs analog-to-digital conversion on the first signals input from the plurality of first signal lines during an identical period, and the transfer units are disposed in a direction different from a first direction in which the first signal lines are provided, with respect to the circuit array in the second substrate. It claims other limitations and it does not present a double patent issue with the instant application. ( Note: It does not constitute a prior art).

 
Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697